DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “A method for cooking food”. However, the claims do not positively recite a food until claim 14. Claim 1 also recites “preparation materials”. It is not clear if the “preparation materials” are the “food”, or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017112908A.
JP 2017112908A teaches a method for frying food in cooking oil (page 3, 1st paragraph) wherein the oil includes roasted soybean oil (page 2, 2nd paragraph), the roasted oil also having been degummed and deacidified by centrifugation (page 2, 4th paragraph), and the cooking oil further including 1-100%, preferably 4-50%, roasted oil (page 3, 2nd-3rd paragraphs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017112908A as applied above, and further in view of JP 2006204266A.
JP 2017112908A teaches the above mentioned concepts. JP 2017112908A does not explicitly recite roasting at 90-180C (claim 12) for 3-90 minutes (claim 13). JP 2006204266A teaches a method for frying food in oil (page 4, last paragraph) wherein the oil includes roasted soybean oil (page 3, Best-Mode, 2th paragraph) produced by roasting at 120-200C for 1-15 minutes (page 3, Best-Mode, 4th paragraph). It would have been obvious to one of ordinary skill in the art to incorporate the claimed roasting conditions into the invention of JP 2017112908A, in view of JP 2006204266A, since both are directed to methods of cooking foods in roasted soybean oil, since JP 2017112908A disclosed the roasting method is not particularly limited (page 2, 3rd paragraph), since soybeans were commonly roasted at 120-200C for 1-15 minutes (page 3, Best-Mode, 4th paragraph) as shown by JP 2006204266A, since the claimed roasting parameters would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of material being roasted, the amount of material being roasted, the style of heating/roasting, and/or the desired degree of roasting; , and since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-10, 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792